Citation Nr: 0733000	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
hemorrhoids.

3.  Entitlement to disability rating in excess 10 percent for 
diabetes mellitus.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to PTSD and diabetes 
mellitus.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine

7.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as a residual of exposure to Agent 
Orange.

12.  Entitlement to a total disability rating for 
compensation based on  individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1965 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee dated February 2005, February 2006, and January 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Forms 9 dated March and August 2007 the veteran 
specifically requested a video conference hearing before a 
Veterans Law Judge.  The veteran should be scheduled for the 
requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested video conference 
hearing before the Board in the order 
that this original request for a 
hearing was received.  The veteran and 
his attorney must be provided proper 
notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

